ON MOTION FOR IMMEDIATE INTERIM SUSPENSION
PER CURIAM. *
The Office of Disciplinary Counsel (“ODC”) filed multiple counts of formal charges against respondent, Joseph J. Tosh, primarily arising from the activities of his secretary. Subsequently, the ODC filed a motion for immediate interim suspension pursuant to Supreme Court Rule XIX, § 19B. Respondent opposed the motion. On September 4, 1998, this court remanded the matter to the hearing committee in order for respondent to show cause why the immediate interim suspension should not be imposed. Respondent appeared at the hearing.
On September 16, 1998, the hearing committee issued its report to this court. The committee concluded that respondent was clearly responsible for the actions of his secretary, and her continued association with his law practice (despite respondent’s representations to the contrary) created a substantial threat of serious public harm. Accordingly, the committee found an immediate interim suspension was appropriate.
Based upon the evidence developed at the committee’s hearing, it is the decision of this court that respondent be immediately placed on interim suspension pending further orders of this court. In the event respondent is able to provide the ODC with satisfactory, affirmative evidence of measures removing the continuing threat of serious public harm, he may file a motion to dissolve the interim suspension pursuant to Supreme Court Rule XIX, § 19B(D).
CALOGERO, C.J., dissents from the order. Interim suspension, under these facts, is not supported, in my view.

 Knoll, J. not on panel. Rule IV, Part 2, § 3.